—Order unanimously *904affirmed without costs. Memorandum: Supreme Court properly dismissed plaintiffs’ demand for damages for "emotional and mental pain [and] suffering” in this legal malpractice action. We reject plaintiffs’ argument that such damages are recoverable in a legal malpractice action, whether based on the negligence or breach of contract causes of action asserted in the complaint (see, Green v Leibowitz, 118 AD2d 756, 757-758; see also, Jensen v Whitford Co., 167 AD2d 826; Lancellotti v Howard, 155 AB2d 588, 589-590; Fowler v Town of Ticonderoga, 131 AD2d 919, 921).
Plaintiffs have abandoned their appeal from that part of the order dismissing their demand for punitive damages by failing to brief that issue (see, Agee v Ajar, 154 AD2d 569, 571-572, appeal dismissed 75 NY2d 916). (Appeal from Order of Supreme Court, Oswego County, Hayes, J. — Summary Judgment.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.